DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 12-14-2020 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claims 6 and 16 are cancelled.
Claims 1, 11, and 20 are amended.
Claims 1, 3, 4, 9, 11, 13, 14, 19, and 20 are pending and rejected as explained in the instant Office Action below.

Response to Arguments
Applicant's arguments filed 11-10-2021 have been fully considered but they are not persuasive. In particular, the amendments to the claims have altered the scope of the claims and the rejections have been updated accordingly. 

35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph: Claims 1, 3, 4, 6, 9, 11, 13, 14, 16, 19 and 20. 
The Written Description and Enablement rejections of claims 1, 11, and 20 in the most recent previous Office Action have been withdrawn in view of the amendments to the claims. 
The Written Description and Enablement rejections of claims 6 and 16 in the most recent previous Office Action have been withdrawn in view of the cancellation of claims 6 and 16. 

35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), Second Paragraph: Claims 1, 11, and 20
The 112(b) rejection of claims 1, 11, and 20 have been withdrawn in view of the amendments. 

35 U.S.C. § 103: Claims 1, 3, 4, 9, 11, 13, 14, 19 and 20
Regarding the Applicant’s arguments on pages 20-27, the Applicant’s arguments appear to be primarily directed towards the towards the amendments to the claims, which have altered the scope of the claims, and are addressed in the instant Office Action. 
The Examiner notes that the Office Action explicitly establishes there is no single reference that teaches the entirety of the claims 1, 11, and 20. The claims 1, 11 and 20 are taught by the combination of references seen in the instant Office Action, wherein each reference is directed towards analogous art.  
Please see the official reasoning below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claims 1, 11, and 20 the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to perform the steps of dividing, by said processor, said specified geographical area into a plurality of virtual sectors corresponding to flight ranges of a plurality of vehicles. 
The original disclosure as filed does not provide any written description that demonstrates how to divide a geographical area based on the flight range of one or more vehicle. The current specification merely recites the intended end result without disclosing the required written description that demonstrates how to perform the steps of dividing a specified geographical area into a plurality of virtual sectors corresponding to flight ranges of a plurality of vehicles.
 The current specification does not define any association between a flight range and how a geographical area is “divided” based on a specific flight range, and how the “dividing” of the geographical  area changes with respect to different flight ranges. Fig. 2 of the current drawings shows a set of columns and rows comprised of cells that have identical lengths and widths. However, neither the current specification nor the drawings provide any written description that demonstrates how a specific geographical area is divided into rows and columns based on the flight ranges of a plurality of vehicles. Furthermore, neither the current specification nor the drawings provide any written description that demonstrates how the lengths and widths of each cell is determined based on the flight ranges of a 
Claims 1, 11, and 20 define the invention in functional language by specifying a desired result, such as dividing a specified geographical area into a plurality of virtual sectors corresponding to flight ranges of a plurality of vehicles, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 1, 11, and 20 are rejected for similar reasons as set forth in the rejection above. 

Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1, 11, and 20, the original disclosure as filed does not provide sufficient disclosure that would enable one of ordinary skill in the art to perform the claimed limitations directed towards dividing, by said processor, said specified geographical area into a plurality of virtual sectors corresponding to flight ranges of a plurality of vehicles. 

The current specification does not define any association between a flight range and how a geographical area is “divided” based on a specific flight range, and how the “dividing” of the geographical  area changes with respect to different flight ranges. Fig. 2 of the current drawings shows a set of columns and rows comprised of cells that have identical lengths and widths. However, neither the current specification nor the drawings demonstrate how a specific geographical area is divided into rows and columns based on the flight ranges of a plurality of vehicles. Neither the current specification nor the drawings provide any processes/algorithms that demonstrate how the lengths and widths of each cell is determined based on the flight ranges of a plurality of vehicles.  Specifically, the current specification fails to demonstrate how the widths and lengths of the cells are determined based the respective flight ranges of the plurality of vehicle. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle control systems for agriculture, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle control for agriculture. The state of the prior art is continuously evolving, wherein the evolution in agricultural vehicle control systems is directed towards improvements in identifying and removing and/or treating specific types of vegetation. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of autonomous vehicle control continues to open up new areas of research 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known vehicle control system in a specific manner. The current specification merely recites dividing a specified geographical area into a plurality of virtual sectors corresponding to flight ranges of a plurality of vehicles without disclosing any required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples, working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 1, 11, and 20 are rejected for similar reason as set forth in the rejection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3, 4, 9, 11, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugumaran (US Publication No. 2017/0031365) in view of Ananthanarayanan (US Patent 9421869), Ackerman (US Publication No. 2016/0157414), Diazdelcastillo (US Publication No. 2014/0121881), Fisher (US Publication No. 2017/0021941), Chan (US Publication No. 2016/0205872), and Burema (US Publication No. 2014/0303814).
Regarding claims 1, 11, and 20, Sugumaran teaches An automated vegetation removal method, a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a processor of a control vehicle implements automated vegetation removal method, and a control vehicle comprising a processor coupled to a computer-readable memory unit, said memory unit comprising instructions that when executed by the processor executes automated vegetation removal method (see at least para.[0005-0173], especially para.[0100-0120] and Figures 1-17 of Sugumaran teaches at least the corresponding methods, computer program products, and first vehicle as recited), 
said method comprising (see at least para.[0065], Sugumaran teaches autonomous mobile crop care machines. Also, see at least para.[0029], [0034], and [0044], Sugumaran teaches removing vegetation): 
receiving, by a processor of a control vehicle, data describing a specified geographical area for scanning (see at least para.[0072], Sugumaran teaches a quality map that is a geographical 
wherein said control vehicle comprises an autonomous or remote controlled aerial vehicle that does not require a human operator (see at least para.[0024-0026] and [0040], Sugumaran teaches controlling at least one UAV associated with the mobile crop care machine 102); 
using a specified geographical area with respect to a plurality of sectors (see at least para.[0039], Sugumaran teaches scanning a plurality of sectors within the geographical area, such as portions 160 and 162); 
directing, by said processor, a vehicle, of a plurality of vehicles, to a first sector associated with said plurality of sectors (see at least para.[0024] and [0040], Sugumaran teaches controlling a UAV, wherein the UAV corresponds to the recited “vehicle” corresponds to the recited “autonomous or remote controlled aerial vehicle that does not require a human operator” of the first vehicle, to fly at least in front and/or back and forth with respect to the mobile crop care machine while scanning the area in front of the mobile crop care machine, wherein the area which the UAV is commanded to fly and scan corresponds to the recited first sector); 
and wherein said vehicle comprises a video device, an optical sensor (see at least para.[0027], Sugumaran teaches the UAV has attribute sensors 112. Also, para.[0034] of Sugumaran teaches a video camera, and cameras which anticipates the recited “optical sensor”), and a GPS sensor (see at least para.[0037], Sugumaran teaches a GPS system, which anticipates the recited “GPS sensor”); 
directing, by said processor, an additional vehicle, of plurality of vehicles, to said first sector, and wherein said additional vehicle comprises an additional video device, an additional optical sensor, and an additional GPS sensor (see at least para.[0026] and [0040-0041], Sugumaran teaches using a plurality of UAVs to with the functions and features as indicated supra, which anticipates at least one additional vehicle that has its own video device, optical sensor, and GPS sensor);
establishing, by said processor via a wireless network, wireless communications between said control vehicle and said vehicle (see at least para.[0036], Sugumaran teaches a wireless communication link), and said additional vehicle (see at least para.[0026] and [0040-0041], Sugumaran teaches using a plurality of UAVs to with the functions and features as indicated supra, which anticipates at least one additional vehicle); 
scanning, by said processor via said video device said additional video device, said weight sensor, said additional weight sensor, said additional optical sensor (see at least para.[0026] and [0040-0041], Sugumaran teaches using a plurality of UAVs to with the functions and features as indicated supra), and said optical sensor, said first sector for areas of undesirable vegetation growth (see at least para.[0034] and [0047], Sugumaran teaches scanning  a location wherein vegetation is growing);
receiving, by said processor from said vehicle, via said GPS sensor and based on results of said scanning, first geographical coordinates associated with said areas of undesirable vegetation growth located within said first sector (see at least para.[0047], Sugumaran teaches receiving location information regarding areas with undesirable growth. Also, see at least para.[0034] and [0044], Sugumaran teaches corresponding undesirable growth. Also, see at least para.[0037] and [0043], Sugumaran teaches a GPS system, which anticipates the recited “GPS sensor”, and anticipates associating the location of the sensed attribute with respect to GPS data); 
receiving, by said processor from said additional vehicle via said additional GPS sensor and based on results of said scanning, additional geographical coordinates associated with said areas of undesirable vegetation growth located within said first sector (see at least para.[0026], [0040-0041], and [0046-0047], Sugumaran teaches using a plurality of UAVs to with the functions and features as indicated supra, which anticipates at least one additional vehicle with a GFPS sensor and providing geographical coordinates);
determining, by said processor based on analysis of said first geographical coordinates and said additional geographical coordinates, a travel path from a current location of said control vehicle to said areas of undesirable vegetation growth located within said first sector (see at least para.[0048], Sugumaran teaches the mobile crop care machine traveling over to the specific application location. Also, see at least para.[0104], Sugumara teaches generating navigation routes); 
directing, by said processor, said control vehicle to said areas of undesirable vegetation growth via travel path (see at least para.[0046-0048], Sugumaran teaches the mobile crop care machine traveling to the desired location of application with respect to the undesirable growth); 
directing, by said processor, said control vehicle to additional areas of undesirable vegetation growth of said plurality of virtual sectors via said travel path (see at least para.[0066-0067] and [0072], Sugumaran teaches multiple areas where treatment was required, which anticipates multiple additional areas of undesirable vegetation growth)
executing upon arrival of said control vehicle to said areas of undesirable vegetation growth, by said processor via said control vehicle, a process for eliminating said areas of undesirable vegetation growth (see at least para.[0048], Sugumaran teaches eliminating the undesirable vegetation at a specific application location),
wherein said process for eliminating said areas of undesirable vegetation growth comprises spraying, via said control vehicle, a chemical herbicide substance over said areas of undesirable vegetation growth, wherein said chemical herbicide substance is adapted to eliminate said areas of undesirable vegetation growth (see at least para.[0026], [0029], [0044], and [0047-0048], Sugumaran teaches a sprayer. Also, see at least para.[0049] and [0051], Sugumaran teaches using herbicide),
and wherein said process for eliminating said areas of undesirable vegetation growth comprises mechanically removing, via said control vehicle, said areas of undesirable vegetation growth (see at least para.[0029], Sugumaran teaches a mechanical weeder or harvesters, wherein the ,
and wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth comprises: 
first proceeding to and eliminating a first area of undesirable vegetation growth (see at least para.[0044], Sugumara teaches eliminating vegetation at multiple consecutive locations, which anticipates at least a first location); 
after said first proceeding, second proceeding to and eliminating a second area of undesirable vegetation growth (see at least para.[0044], Sugumara teaches eliminating vegetation at multiple consecutive locations, which anticipates at least a second consecutive location); 
after said second proceeding, third proceeding to and eliminating a third area of undesirable vegetation growth (see at least para.[0044], Sugumara teaches eliminating vegetation at multiple consecutive locations, which anticipates at least a third consecutive location);
directing, by said processor after said receiving said first geographical coordinates and said additional geographical coordinates, said vehicle and said additional vehicle to said current location of said control vehicle (see at least para.[0048], Sugumaran teaches eliminating the undesirable vegetation at a specific application location. Also, see at least para.[0087], Sugumaran teaches charging docking elements located on the mobile crop care machine 102 to charge the UAVs, which anticipates recharging the UAVs at any time when the UAVs are not immediately required); 
and recharging, by said processor via a battery charging station of said control vehicle, said vehicle and said additional vehicle (see at least para.[0087], Sugumaran teaches charging docking elements located on the mobile crop care machine 102 to charge the UAVs, which anticipates a “battery .
Sugumaran does not expressly indicate said vehicle/additional vehicle comprises an autonomous or remote-controlled aerial vehicle that does not require a human operator. 
dividing, by said processor, said specified geographical area into a plurality of virtual sectors corresponding to flight ranges of a plurality of vehicles; 
directing, by said processor, a vehicle to a first sector of said plurality of virtual sectors,
determining, by said processor based on analysis of said first geographical coordinates, an optimal travel path from a current location of said control vehicle to said areas of undesirable vegetation growth, 
and directing, by said processor, said control vehicle to said areas of undesirable vegetation growth via said optimal travel path. 
a rake, a shovel, and a tiller, 
and using a sprayer, a rake, a shovel, and a tiller from an aerial position.
However, Ananthanarayanan teaches a vehicle comprises an aerial vehicle (see at least col. 4, lines 9-24, Ananthanarayanan teaches a first UAV that comprises at least one other UAV). Ananthanarayanan does not expressly indicate an autonomous or remote controlled aerial vehicle that does not require a human operator, however, it was known in the art at the time of the invention to use autonomous or remote controlled UAVs that do not require a human operator as seen in at least para.[0024-0025] of Sugumaran.
Therefore, it would have been prima face obvious for one of ordinary skill in the at the time of the invention to modify Sugumaran with the teachings of Ananthanarayanan to use a vehicle that comprises an aerial vehicle in order to extend the range of the aerial vehicle and perform the functions 
Furthermore, Sugumaran in view of Ananthanarayanan does not expressly indicate dividing, by said processor, said specified geographical area into a plurality of sectors corresponding to flight ranges of a plurality of vehicles; 
directing, by said processor, a vehicle, of plurality of vehicles, to a first sector of said plurality of sectors,
determining, by said processor based on analysis of said first geographical coordinates, an optimal travel path from a current location of said control vehicle to said areas of undesirable vegetation growth, 
and directing, by said processor, said control vehicle to said areas of undesirable vegetation growth via said optimal travel path. 
directing, by said processor, said control vehicle to additional areas of undesirable vegetation growth of said plurality of virtual sectors via said optimal travel path, 
a rake, a shovel, and a tiller,
and using a sprayer, a rake, a shovel, and a tiller from an aerial position.
However, Ackerman teaches dividing, by a processor, said specified geographical area into a plurality of virtual sectors (see at least para.[0024] and [0027], Ackerman teaches dividing a specified geographical area into a plurality of cells, which anticipates the recited “sectors”), 
directing, by said processor, a vehicle, of plurality of vehicles, to a first sector of said plurality of virtual sectors (see at least para.[0022-0029], Ackerman teaches vehicles such as a scout 100 and drone 200 travelling with respect to the grid cells to determine optimal paths among the crop rows. Also, see at least para.[0039], Ackerman teaches a drone identifying crop rows), 
determining, by said processor based on analysis of said first geographical coordinates, an optimal travel path from a current location of a vehicle to areas of undesirable vegetation growth (see at least para.[0024], Ackerman teaches directing a vehicle 300 to specific geographic locations wherein vegetation exists. Also, see at least para.[0015], Ackerman teaches locating undesirable vegetation growth, such as weeds. Also, see at least para.[0024], Ackerman teaches determining optimal paths in a field).
directing, by said processor, said vehicle to said areas of undesirable vegetation via said optimal travel path (see at least para.[0024], Ackerman teaches determining optimal driving paths and directing a vehicle 300 to the location of the vegetation in real-time based on the current position of the vehicle 300 and the location of the vegetation); 
wherein additional areas of undesirable vegetation growth are separated by sectors of the virtual sectors (see at least para.[0015] and [0052], Ackermann teaches identifying multiple areas of undesirable vegetation growth. see at least para.[0024] and [0027], Ackerman teaches dividing a specified geographical area into a plurality of cells, which anticipates the recited “sectors”)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Sugumaran in view of Ananthanarayanan with the teachings of Ackerman for determining an optimal travel path from a current location of a first vehicle to areas of plant material in order to effectively remove the plant material from the location, as recognized by Ackerman in at least para.[0003].
Furthermore, Sugumaran in view of Ananthanarayanan and Ackerman does not expressly indicate a rake, a shovel, and a tiller. 
dividing, by said processor, said specified geographical area into a plurality of sectors corresponding to flight ranges of a plurality of vehicles, 
and using a sprayer, a rake, a shovel, and a tiller from an aerial position.
a rake (see at least para.[0019], Diazdelcastillo teaches a rake), 
a shovel (see at least para.[0021], Diazdelcastillo teaches a shovel), 
and a tiller (see at least para.[0063], Diazdelcastillo teaches a tiller).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Sugumaran in view of Ananthanarayanan, and Ackerman with the teachings of Diazdelcastillo to use a rake, a shovel, and a tiller in order to facilitate the removal of multiple different types vegetation thereby reducing difficulty and time related to removing said vegetation, as recognized by Diazdelcastillo in at least para.[0001-0003]. 
Sugumaran in view of Ananthanarayanan, Ackerman and Diazdelcastillo does not expressly indicate dividing, by said processor, said specified geographical area into a plurality of sectors corresponding to flight ranges of a plurality of vehicles
and using a sprayer, a rake, a shovel, and a tiller from an aerial position. 
However, Fisher teaches dividing, by said processor, said specified geographical area into a plurality of sectors corresponding to flight ranges of a plurality of vehicles (see at least para.[0044], Fisher teaches dividing an area based on the traveling range of each UAV of a particular area, wherein the range of the UAV corresponds to the flight range of the UAV). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Sugumaran in view of Ananthanarayanan, Ackerman and Diazdelcastillo with the teachings of Fisher to divide an area into a plurality of sectors corresponding to flight ranges of a plurality of vehicles in order to efficiently provide survey data based on the limitations and/or abilities of specific UAVs, as recognized by Fisher in at least para.[0044].
Sugumaran in view of Ananthanarayanan, Ackerman, Diazdelcastillo and Fisher does not expressly indicate using a sprayer, a rake, a shovel, and a tiller from an aerial position. 

Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Sugumaran in view of Ananthanarayanan, Ackerman, Diazdelcastillo and Fisher with the teachings of Chan to substitute the vegetation removal tools and functions of a ground vehicle with an aerial vehicle in order to effectively exploit the maneuverability advantages of the aerial vehicle to remove vegetation, as recognized by Chan in at least para.[0027-0028] and Fig. 1.
Furthermore, the Examiner asserts that it was well-known in the art at the time of the invention to use unmanned aerial vehicles to spray herbicide, as seen in at least para.[0009] and [0070] of Burema (US Publication No. 2014/0303814). As indicated supra by the Examiner, the Examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that substituting the ground vehicle with an aerial vehicle would provide the advantage of having the aerial vehicle reach locations that would be inaccessible by the ground vehicle, as seen in para.[0028] and Fig. 1 of Chan.


Regarding claim 3 and 13, Sugumaran teaches wherein said areas of undesirable vegetation growth located within said first sector are determined by said vehicle during a patrol and scanning process executed by said vehicle (see at least para.[0024] and [0040], Sugumaran teaches controlling a UAV, which correspond to the recited “vehicle”, to fly at least in front and/or back and forth with respect to the mobile crop care machine while scanning the area in front of the mobile crop care machine, wherein the area which the UAV is commanded to fly and scan corresponds to the recited first sector. Also, see at least para.[0047], Sugumaran teaches receiving location information regarding areas with undesirable growth. Also, see at least para.[0034] and [0044], Sugumaran teaches corresponding undesirable growth).

Regarding claims 4 and 14, Sugumaran teaches patrol and scanning process comprises scanning said first sector via a video device of said vehicle (see at least para.[0034] and [0039], Sugumaran teaches scanning using a camera).

Regarding claims 9 and 19, Sugumaran teaches directing, by said processor, said vehicle to a sector of said plurality of sectors (see at least para.[0024] and [0040], Sugumaran teaches controlling a UAV, which correspond to the recited “vehicle”, to fly at least in front and/or back and forth with respect to the mobile crop care machine while scanning the area in front of the mobile crop care  
receiving, by said processor from said vehicle, second geographical coordinates associated with further areas of undesirable vegetation growth located within said sector (see at least para.[0047], Sugumaran teaches receiving location information regarding areas with undesirable growth. Also, see at least para.[0034] and [0044], Sugumaran teaches corresponding undesirable growth. Therefore, Sugumaran anticipates performing the operations iteratively with respect to a first location and any number of subsequent locations, including, but not limited to a second location), 
and wherein a travel path further provides a path from said current location of said control vehicle to said further areas of undesirable vegetation growth located within said first sector and said additional areas of undesirable vegetation growth located within said second sector (see at least para.[0048], Sugumaran teaches the mobile crop care machine traveling over to the specific application location. Also, see at least para.[0104], Sugumaran teaches generating navigation routes. Therefore, Sugumaraan anticipates performing the operations iteratively with respect to a first location and any number of subsequent locations, including, but not limited to a second location);
 directing, by said processor, said control vehicle to said second areas of undesirable vegetation growth via said travel path (see at least para.[0048], Sugumaran teaches the mobile crop care machine traveling to the desired location of application with respect to the undesirable growth. Therefore, Sugumaraan anticipates performing the operations iteratively with respect to a first location and any number of subsequent locations, including, but not limited to a second location); 
and executing upon arrival of said control vehicle to said additional areas of undesirable vegetation growth, by said processor via said control vehicle, a process for eliminating said second areas of undesirable vegetation growth (see at least para.[0048], Sugumaran teaches eliminating the undesirable vegetation at a specific application location).
wherein said optimal travel path is determined based on said analysis of said first geographical coordinates and analysis of said second geographical coordinates, and directing said control vehicle to said second areas of undesirable vegetation growth via said optimal travel path.
However, Ackerman teaches dividing, by a processor, said specified geographical area into a plurality of virtual sectors and a seventh sector (see at least para.[0024] and [0027], Ackerman teaches dividing a specified geographical area into a plurality of cells, which anticipates any number of additional sectors, including, but not limited to, a “seventh sector”)
wherein said optimal travel path is determined based on said analysis of said first geographical coordinates and analysis of said second geographical coordinates (see at least para.[0024], Ackerman teaches directing a vehicle 300 to specific geographic locations in real-time based on the current position of the vehicle 300 and the location of the vegetation. Also, see at least para.[0015], Ackerman teaches locating undesirable vegetation growth, such as weeds. Also, see at least para.[0024], Ackerman teaches determining optimal paths in a field. Therefore, Ackerman anticipates performing the operations iteratively with respect to a first location and any number of subsequent locations, including, but not limited to a second location), 
and directing, said vehicle to said second areas of undesirable vegetation growth via said optimal travel path (see at least para.[0024], Ackerman teaches directing a vehicle 300 to specific geographic locations wherein vegetation exists. Also, see at least para.[0015], Ackerman teaches locating undesirable vegetation growth, such as weeds. Also, see at least para.[0024], Ackerman teaches determining optimal paths in a field).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Sugumaran in view of Ananthanarayanan, Diazdelcastillo, Fisher, Chan and Burema with the teachings of Ackerman for determining an optimal travel path from a current location of a first .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665